By the Court.
Manifest error. That the child was horn, is a necessary averment in a prosecution of this nature, before trial. And as the complaint in such cases is often commenced before the child is horn, and the man taken and bound to answer before the County Court upon it, yet the court will continue the cause until the child is horn, and then allow the complainant to add that fact by way of supplement to her *346complaint. That the mother must be examined touching who the father is, was determined upon a.writ of error, at Litch-field August A. D. 1772, in the case of Elisha Truman v. Rachel Sachet.